Exhibit 10.1

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (this “First Amendment”) is made and entered into
as of the 13th day of November, 2014 (the “First Amendment Effective Date”), by
and between BRITANNIA BIOTECH GATEWAY LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), and FIVE PRIME THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S :

A. Landlord and Tenant entered into that certain Lease dated March 22, 2010 (the
“Lease”), whereby Landlord leased to Tenant and Tenant leased from Landlord
those certain premises consisting of 69,492 rentable square feet (the “Existing
Premises”) located on the first (1st) and second (2nd) floors of that certain
building located at Two Corporate Drive, South San Francisco, California (the
“Building”).

B. Tenant desires to expand the Existing Premises to include that certain space
consisting of 11,743 rentable square feet of space located on the first
(1st) floor of the Building (the “Expansion Premises”), as delineated on Exhibit
A attached hereto and made a part hereof, and to make other modifications to the
Lease, and in connection therewith, Landlord and Tenant desire to amend the
Lease as hereinafter provided.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this First Amendment.

2. Modification of Premises. Effective as of March 1, 2015 (the “Expansion
Commencement Date”), Tenant shall lease from Landlord and Landlord shall lease
to Tenant the Expansion Premises; provided, however, that the Expansion
Commencement Date shall be extended on a day-for-day basis for each day after
January 1, 2015 that the existing tenant of the Expansion Premises (the
“Existing Tenant”) fails to complete the full surrender and vacation of the
Expansion Premises until such day as the Existing Tenant surrenders and vacates
the Expansion Premises to Landlord (such full surrender and vacation to include
the removal of all furniture and personal property and delivery to Tenant of
copies of environmental decommissioning and sign-off letters from all relevant
state and local environmental agencies) (the “Vacation Date”). Consequently,
effective upon the Expansion Commencement Date, the Expansion Premises shall be
added to the Existing Premises. The Existing Premises and the Expansion Premises
may hereinafter collectively be referred to as the “Premises”. Landlord and
Tenant hereby acknowledge that such addition of the Expansion Premises to the
Existing



--------------------------------------------------------------------------------

Premises shall, effective as of the Expansion Commencement Date, result in
Premises equal to 81,235 rentable square feet, and the Premises shall comprise
the entirety of the Building. Landlord anticipates that the Vacation Date shall
occur on or before January 1, 2015. Landlord shall have no liability to Tenant
for any damages resulting from any delay in the Vacation Date as a result of
Existing Tenant’s failure to vacate and surrender the Expansion Premises or any
part thereof, provided that if Landlord has not delivered possession of the
Expansion Premises to Tenant free and clear of the Existing Tenant on or before
March 1, 2015, Tenant shall have the right to terminate this First Amendment by
written notice (the “Termination Notice”) to Landlord on or before March 15,
2015; provided further, that if Tenant delivers a Termination Notice to
Landlord, then Landlord shall have the right to suspend the occurrence of the
termination of this First Amendment until April 1, 2015 by delivering written
notice to Tenant, within ten (10) days following Landlord’s receipt of the
Termination Notice, that, in Landlord’s reasonable, good faith judgment, the
Existing Tenant will vacate and surrender the Expansion Premises to Landlord on
or before April 1, 2015 (the “Termination Extension Notice”). If the Existing
Tenant vacates and surrenders the Expansion Premises to Landlord on or before
April 1, 2015, then the Termination Notice shall be of no force or effect, but
if such vacation and surrender does not occur on or before April 1, 2015, then
this First Amendment shall terminate on April 1, 2015.

3. Lease Term.

3.1. Expansion Term. The term of Tenant’s lease of the Expansion Premises (the
“Expansion Term”) shall commence on the Expansion Commencement Date and shall
expire coterminously with Tenant’s lease of the Existing Premises on the
Termination Date (i.e., December 31, 2017), unless sooner terminated as provided
in the Lease, as hereby amended.

3.2. Construction Period. Tenant shall have the right to occupy all or any
portion of the Expansion Premises following the Vacation Date and continuing
until the date of the “Substantial Completion” (as defined in the Tenant Work
Letter) of the Tenant Improvements (the “Construction Period”) for the limited
purpose of the construction of the “Tenant Improvements” as that term is defined
in Section 2.1 of the Tenant Work Letter attached hereto as Exhibit B (the
“Tenant Work Letter”), installation of Tenant’s cabling, furniture, fixtures,
security system and equipment, as well as general preparation work which will
enable Tenant to commence conducting its business in the Expansion Premises.
Other than (i) Tenant’s obligation to pay Minimum Monthly Rental, and
(ii) Tenant’s right to use the Premises for the permitted use set forth in
Section 9.1 of the Lease (as opposed to the installation and preparation work
identified above), all of the terms and conditions of the Lease shall apply
during the Construction Period, specifically including Tenant’s obligation to
pay the cost of supplying all utilities during the Construction Period. Landlord
anticipates that the Vacation Date will occur on or before January 1, 2015.
Except for Tenant’s right to terminate as set forth in Section 2 above, Landlord
shall have no liability to Tenant for any damages resulting from any delay in
delivering possession of such occupied and leased Expansion Premises to Tenant
on any particular date as a result of Existing Tenant’s failure to vacate and
surrender the Expansion Premises or any part thereof.

3.3. Beneficial Occupancy Period. In the event the Tenant Improvements to be
constructed in the Expansion Premises are Substantially Complete prior to the
Expansion

 

-2-



--------------------------------------------------------------------------------

Commencement Date, Tenant will be permitted to occupy the Expansion Premises and
commence and continue its business operations from the Expansion Premises from
the date of substantial completion until such Expansion Commencement Date (the
“Beneficial Occupancy Period”), provided that prior to such occupancy
(A) Landlord shall be in receipt of a certificate of insurance in compliance
with the Lease, and (B) to the extent the same is required by the city in which
the Building is located, a temporary certificate of occupancy (or its
equivalent, e.g., a final approval by the building inspector) shall have been
issued by the appropriate governmental authorities for the Expansion Premises.
Other than Tenant’s obligation to pay Minimum Monthly Rental, all of the terms
and conditions of the Lease shall apply during any Beneficial Occupancy Period,
specifically including Tenant’s obligation to pay the cost of supplying all
utilities during the Beneficial Occupancy Period.

4. Minimum Monthly Rental.

4.1. Existing Premises. Notwithstanding anything to the contrary in the Lease
Tenant shall continue to pay Minimum Monthly Rental for the Existing Premises in
accordance with the terms of the Lease throughout the term of the Lease.

4.2. Expansion Premises. Commencing on the Expansion Commencement Date and
continuing throughout the Expansion Term, Tenant shall pay to Landlord Minimum
Monthly Rental for the Expansion Premises as follows:

 

Period During
Expansion Term

   Annualized Minimum
Monthly Rental      Minimum Monthly
Rental      Monthly Rental Rate per
Rentable Square
Foot   Expansion


Commencement Date

– December 31, 2015

   $ 472,068.60       $ 39,339.05       $ 3.35    January 1, 2016 –


December 31, 2016

   $ 486,160.20       $ 40,513.35       $ 3.45    January 1, 2017 –


December 31, 2017

   $ 500,251.80       $ 41,687.65       $ 3.55   

 

* Note: Tenant shall have no obligation to pay any Minimum Monthly Rental for
the Expansion Premises attributable to the period commencing on the first day of
the first (1st) full calendar month of the Expansion Term and ending on the last
day of the second full calendar month of the Expansion Term (the “Minimum
Monthly Rental Abatement Period”), therefore, Tenant’s obligation to pay the
Minimum Monthly Rental for the Expansion Premises commences on the first day of
the third (3rd) full calendar month of the Expansion Term. Notwithstanding such
rental abatement, Tenant shall be required to pay Tenant’s Operating Cost Share
of Operating Expenses as well as for all utilities and other services during the
Minimum Monthly Rental Abatement Period.

 

-3-



--------------------------------------------------------------------------------

On or before the Expansion Commencement Date, Tenant shall pay to Landlord the
Minimum Monthly Rental payable for the Expansion Premises for the first full
calendar month of the Expansion Term.

5. Tenant’s Operating Cost Share of Operating Expenses. Prior to the Expansion
Commencement Date, Tenant shall continue to pay Tenant’s Operating Cost Share of
Operating Expenses in connection with the Existing Premises in accordance with
the terms of the Lease. Commencing on the Expansion Commencement Date, Tenant
shall also pay Tenant’s Operating Cost Share of Operating Expenses in connection
with the Expansion Premises in accordance with the terms of the Lease, provided
that with respect to the calculation of Tenant’s Operating Cost Share of
Operating Expenses in connection with the entire Premises (i.e., the Existing
Premises and the Expansion Premises) from and after the Expansion Commencement
Date, Tenant’s Operating Cost Share shall equal 100%.

6. Expansion Improvements. Except as specifically set forth in the Tenant Work
Letter, Landlord shall not be obligated to provide or pay for any improvement
work or services related to the improvement of the Expansion Premises, and
Tenant shall accept the Expansion Premises in its presently existing, “as-is”
condition, provided, that Landlord shall provide to Tenant all inspection
reports, closure documents and sign-offs from governmental authorities in its
possession regarding environmental conditions related to the Expansion Premises
and Tenant shall not be responsible for any pre-existing environmental
conditions. Tenant shall construct the improvements in the Expansion Premises
pursuant to the terms of the Tenant Work Letter. For purposes of Section 1938 of
the California Civil Code, Landlord hereby discloses to Tenant, and Tenant
hereby acknowledges, that the Project, Building and Premises have not undergone
inspection by a Certified Access Specialist (CASp). Landlord acknowledges that
Landlord’s disclosure in the preceding sentence does not limit its obligations
under the Lease or this First Amendment with respect to ADA compliance on the
exterior of the Building (unless specifically caused by Tenant’s interior design
or Tenant’s relocation of existing entrances for required egress from the
Building).

7. Brokers. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment other than CBRE, Inc. and Kidder Mathews
(the “Brokers”), and that they know of no other real estate broker or agent who
is entitled to a commission in connection with this First Amendment. Landlord
shall pay the Brokers per a separate commission agreement. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from and against any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including, without limitation, reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party’s dealings
with any real estate broker or agent, other than the Brokers, occurring by,
through, or under the indemnifying party. The terms of this Section 7 shall
survive the expiration or earlier termination of the term of the Lease, as
hereby amended.

8. No Mortgage. Landlord represents and warrants that, on the date of this First
Amendment, the Building is not subject to deed of trust or other hypothecation
for security.

 

-4-



--------------------------------------------------------------------------------

9. Securities Law Filings and Disclosure. Landlord acknowledges that Tenant will
file a Current Report on Form 8-K (the “Current Report”) with the Securities and
Exchange Commission (the “SEC”) within four (4) business days of the full
execution and delivery of this First Amendment, which Current Report shall
include a description of the terms and conditions of this First Amendment and
attach this First Amendment as an exhibit to the Current Report. Landlord
further acknowledges that Tenant will not seek confidential treatment of any of
the terms and conditions of this First Amendment notwithstanding
Section 17.20(c) of the Lease. Landlord hereby consents to Tenant’s filing of
such Current Report with the SEC and waives any obligation of Tenant to seek
confidential treatment of any of the terms and conditions of this First
Amendment.

10. No Further Modification. Except as set forth in this First Amendment, all of
the terms and provisions of the Lease shall apply with respect to the Expansion
Premises and shall remain unmodified and in full force and effect.

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”     “TENANT”

BRITANNIA BIOTECH GATEWAY

LIMITED PARTNERSHIP,

   

FIVE PRIME THERAPEUTICS, INC.,

a Delaware corporation

a Delaware limited partnership          By:   HCP Biotech Gateway Incorporated,
    By:  

/s/ Marc Belsky

  Its General Partner                    Its:   

SVP & CFO

  By:  

/s/ Jonathan M. Bergschneider

    By:  

 

    Jonathan M. Bergschneider              Executive Vice President             
      Its:   

 

 

-5-



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF EXPANSION PREMISES

[ATTACHED]

 

LOGO [g821670g69x23.jpg]

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

EXHIBIT B

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
initial improvement of the Expansion Premises for Tenant following the date of
this First Amendment. This Tenant Work Letter is essentially organized
chronologically and addresses the issues of construction, in sequence, as such
issues will arise during construction in the Expansion Premises.

SECTION 1

CONDITION OF EXPANSION PREMISES

Tenant shall accept the Expansion Premises in their existing, “as-is” condition
on the date of delivery thereof to Tenant; provided that Landlord shall be
responsible to cause the exterior of the Building to be in compliance with
applicable ADA requirements to the extent required to allow the legal occupancy
of the Premises for the permitted use (unless specifically caused by Tenant’s
interior design or Tenant’s relocation of existing entrances for required egress
from the Building), and Tenant shall not be responsible for any pre-existing
environmental conditions. Except for the payment of the Tenant Improvement
Allowance as provided in Section 2, below, Landlord shall have no obligation to
make or pay for any improvements to the Expansion Premises.

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time
improvement allowance (the “Tenant Improvement Allowance”) in the amount of
$211,374.00 (i.e., $18.00 per rentable square foot of the Expansion Premises)
for the costs relating to the initial design and construction of Tenant’s
improvements, which are permanently affixed to the Expansion Premises or which
are “Tenant Improvement Allowance Items,” as that term is defined in
Section 2.2.1, below (collectively, the “Tenant Improvements”). In no event
shall Landlord be obligated to make disbursements pursuant to this Tenant Work
Letter or otherwise in connection with Tenant’s construction of the Tenant
Improvements or any Tenant Improvement Allowance Items, as defined below, in a
total amount which exceeds the sum of the Tenant Improvement Allowance. All
Tenant Improvements for which the Tenant Improvement Allowance has been made
available shall be deemed Landlord’s property under the terms of the Lease;
provided, however, Landlord may, by written notice to Tenant given concurrently
with Landlord’s approval of the “Final Working Drawings”, as that term is
defined in Section 3.3, below, require Tenant, prior to the end of the Lease
Term, or given following any earlier termination of the Lease, at Tenant’s
expense, to remove any Tenant Improvements and to repair any damage to the
Expansion Premises and Building caused by such removal and return the affected
portion of the Expansion Premises to a Building standard general office
condition. Any portion of the Tenant Improvement Allowance that is not disbursed
or allocated for disbursement by the date which is twelve (12) months following
the First Amendment Effective Date, shall revert to Landlord and Tenant shall
have no further rights with respect thereto.

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

2.2 Disbursement of the Tenant Improvement Allowance.

2.2.1 Tenant Improvement Allowance Items. Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the “Tenant
Improvement Allowance Items”):

2.2.1.1 Payment of all reasonable fees of the “Architect” and the “Engineers,”
as those terms are defined in Section 3.1 of this Tenant Work Letter, project
management fees, and payment of the fees incurred by, and the cost of documents
and materials supplied by, Landlord and Landlord’s consultants in connection
with the preparation and review of the “Construction Drawings,” as that term is
defined in Section 3.2 of this Tenant Work Letter;

2.2.1.2 The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3 The payment for all demolition and removal of existing improvements in
the Expansion Premises;

2.2.1.4 The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, costs incurred for removal of existing
fixtures or equipment in the Expansion Premises, hoisting and trash removal
costs, costs to purchase and install in the Expansion Premises equipment
customarily incorporated into laboratory improvements or laboratory utility
systems, including, without limitation, UPS, DI Systems, boilers, air
compressors, glass/cage washers and autoclaves, painting, and contractors’ fees
and general conditions;

2.2.1.5 The cost of any changes in the Base Building when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.1.6 The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the “Code”);

2.2.1.7 Sales and use taxes;

2.2.1.8 Subject to Section 2.2, above, all other actual out-of-pocket costs
expended by Landlord in connection with the construction of the Tenant
Improvements, including, without limitation, costs expended by Landlord pursuant
to Section 4.1.1 of this Tenant Work Letter, below.

2.2.2 Disbursement of Tenant Improvement Allowance. During the construction of
the Tenant Improvements, Landlord shall make monthly disbursements of the Tenant
Improvement Allowance for Tenant Improvement Allowance Items for the benefit of
Tenant and shall authorize the release of monies for the benefit of Tenant as
follows.

2.2.2.1 Monthly Disbursements. On or before the fifth (5th) day of each calendar
month, during the design and construction of the Tenant Improvements (or such
other date as Landlord may designate), Tenant shall deliver to Landlord: (i) a
request for reimbursement of amounts paid to the “Contractor,” as that term is
defined in Section 4.1.1 of this Tenant Work Letter, approved by Tenant, in a
form to be provided by Landlord, showing the

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

schedule, by trade, of percentage of completion of the Tenant Improvements in
the Expansion Premises, detailing the portion of the work completed and the
portion not completed; (ii) invoices from all of “Tenant’s Agents,” as that term
is defined in Section 4.1.2 of this Tenant Work Letter, for labor rendered and
materials for the Expansion Premises; (iii) executed mechanic’s lien releases,
as applicable, from all of Tenant’s Agents which shall comply with the
appropriate provisions, as reasonably determined by Landlord, of California
Civil Code Section 3262(d); and (iv) all other information reasonably requested
by Landlord. Tenant’s request for payment shall be deemed Tenant’s acceptance
and approval of the work furnished and/or the materials supplied as set forth in
Tenant’s payment request. Within forty-five (45) days thereafter, Landlord shall
deliver a check to Tenant made payable to Tenant in payment of the lesser of:
(A) the amounts so requested by Tenant as set forth in this Section 2.2.3.1,
above (or, subject to the terms of Section 4.2.1, below, a percentage thereof),
and (B) the balance of any remaining available portion of the Tenant Improvement
Allowance provided that Landlord does not dispute any request for payment based
on non-compliance of any work with the “Approved Working Drawings,” as that term
is defined in Section 3.5 below, or due to any substandard work. Landlord’s
payment of such amounts shall not be deemed Landlord’s approval or acceptance of
the work furnished or materials supplied as set forth in Tenant’s payment
request.

2.2.2.2 Final Deliveries. Following the completion of construction of the Tenant
Improvements, Tenant shall deliver to Landlord properly executed final
mechanic’s lien releases in compliance with both California Civil Code
Section 3262(d)(2) and either Section 3262(d)(3) or Section 3262(d)(4) from all
of Tenant’s Agents, and a certificate certifying that the construction of the
Tenant Improvements in the Expansion Premises has been substantially completed.
Tenant shall record a valid Notice of Completion in accordance with the
requirements of Section 4.3 of this Tenant Work Letter.

2.2.2.3 Other Terms. Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items. All Tenant Improvement Allowance Items for
which the Tenant Improvement Allowance have been made available shall be deemed
Landlord’s property under the terms of the Lease.

2.4 Building Standards. The quality of Tenant Improvements shall be in keeping
with the existing improvements in the Expansion Premises.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect. Tenant shall retain an architect/space planner (the
“Architect”) approved in advance by Landlord (which approval shall not be
unreasonably withheld) to prepare the Final Space Plan and Final Working
Drawings as provided in Section 3.2 and 3.3, below. Tenant shall retain the
engineering consultants or design/build subcontractors designated by Tenant and
reasonably approved in advance by Landlord (the “Engineers”) to prepare all
plans and engineering working drawings relating to the structural, mechanical,
electrical, plumbing, HVAC, lifesafety, and sprinkler work in the Expansion
Premises, which work is not part of the Base Building. At Tenant’s election, the
“Contractor” (as that term is defined in Section 4.1 of this Tenant Work Letter)
may provide design-build services

 

EXHIBIT B

-3-



--------------------------------------------------------------------------------

from qualified mechanical, electrical, plumbing, HVAC, lifesafety and fire
protection contractors approved by Landlord (such approval not to be
unreasonably withheld, conditioned or delayed, provided that it shall be deemed
reasonable for Landlord to withhold approval for any contractor that is not
union labor in compliance with the then existing master labor agreements) for
the preparation of plans and engineering working drawings related to the Tenant
Improvements, in lieu of the Architect and Engineers, provided, that Landlord
pre-approves (to the extent that the following are union labor in compliance
with the then existing master labor agreements) the following: RC Benson & Sons,
Inc. (general contractor), Palmer Electric, Bellanti Plumbing, Western Allied
(HVAC), and Walschon Fire Protection. All such plans and drawings shall comply
with the drawing format and specifications reasonably determined by Landlord,
and shall be subject to Landlord’s reasonable approval. Tenant and Architect
shall verify, in the field, the dimensions and conditions as shown on the
relevant portions of the Base Building plans, and Tenant and Architect shall be
solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of any plans or drawings as set forth in
this Section 3, shall be for its sole purpose and shall not imply Landlord’s
review of the same, or obligate Landlord to review the same, for quality,
design, Code compliance or other like matters.

3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan for the Expansion Premises before any
architectural working drawings or engineering drawings have been commenced. The
final space plan (the “Final Space Plan”) shall include a layout and designation
of all offices, labs, rooms and other partitioning, their intended use, and
equipment to be contained therein. Landlord may request clarification or more
specific drawings for special use items not included in the Final Space Plan.
Landlord shall advise Tenant within five (5) business days after Landlord’s
receipt of the Final Space Plan for the Expansion Premises if the same is
unsatisfactory or incomplete in any respect. If Tenant is so advised, Tenant
shall promptly cause the Final Space Plan to be revised to correct any
deficiencies or other matters Landlord may reasonably require.

3.3 Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
Title 24 calculations, electrical requirements and special electrical receptacle
requirements for the Expansion Premises, to enable the Engineers and the
Architect to complete the “Final Working Drawings” (as that term is defined
below) in the manner as set forth below. Upon the approval of the Final Space
Plan by Landlord and Tenant, Tenant shall promptly cause the Architect and the
Engineers to complete the architectural and engineering drawings for the
Expansion Premises, and Architect shall compile a fully coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings
in a form which is sufficiently complete to allow all of Tenant’s Agents to bid
on the work and to obtain all applicable permits (collectively, the “Final
Working Drawings”) and shall submit the same to Landlord for Landlord’s
approval, which shall not be unreasonably withheld, conditioned, or delayed.
Tenant shall supply Landlord with four (4) copies signed by Tenant of such Final
Working Drawings. Landlord shall advise Tenant within ten (10) business days
after Landlord’s receipt of the Final Working Drawings for the Expansion
Premises if the same is unsatisfactory or incomplete in any respect. If Tenant
is so advised, Tenant shall promptly cause the Final Working Drawings to be
revised in accordance with such review and any disapproval of Landlord in
connection therewith.

 

EXHIBIT B

-4-



--------------------------------------------------------------------------------

3.5 Approved Working Drawings. The Final Working Drawings shall be approved by
Landlord (the “Approved Working Drawings”) prior to the commencement of
construction of the Expansion Premises by Tenant. Concurrently with Tenant’s
delivery of the Final Working Drawings to Landlord for Landlord’s approval,
Tenant may submit the same to the appropriate municipal authorities for all
applicable building permits. Tenant hereby agrees that neither Landlord nor
Landlord’s consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Expansion Premises and that obtaining the same
shall be Tenant’s responsibility; provided, however, that Landlord shall
cooperate with Tenant in executing permit applications and performing other
ministerial acts reasonably necessary to enable Tenant to obtain any such permit
or certificate of occupancy. No changes, modifications or alterations in the
Approved Working Drawings may be made without the prior written consent of
Landlord, which shall not be unreasonably withheld, conditioned, or delayed.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Tenant’s Selection of Contractors.

4.1.1 The Contractor; Landlord’s Project Manager. Tenant shall retain a licensed
general contractor, approved in advance by Landlord, to construct the Tenant
Improvements (“Contractor”). Landlord’s approval of the Contractor shall not be
unreasonably withheld. Landlord shall retain Project Management Advisors, Inc.
(“PMA”) as a third party project manager for construction oversight of the
Tenant Improvements on behalf of Landlord, and Tenant shall pay a fee to
Landlord with respect to the PMA services equal to $3,835.00 per month (but in
no event less than $16,910.00), provided that such fee shall only be payable
during periods of active design and construction and not before work begins or
between projects.

4.1.2 Tenant’s Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as “Tenant’s Agents”) must be approved
in writing by Landlord, which approval shall not be unreasonably withheld or
delayed. The subcontractors used by Tenant, but not any laborers, materialmen,
and suppliers, must be approved in writing by Landlord, which approval shall not
be unreasonably withheld, conditioned, or delayed; provided, however, Landlord
may nevertheless designate and require the use of particular mechanical,
engineering, plumbing, fire life-safety and other Base Building subcontractors.
If Landlord does not approve any of Tenant’s proposed subcontractors, Tenant
shall submit other proposed subcontractors for Landlord’s written approval.
Tenant agrees that Tenant’s Agents retained directly by Tenant shall all be
union labor in compliance with the then existing master labor agreements.

4.1.3 Union Labor Requirement. Tenant shall comply with the union labor
requirement set forth in Section 17.24 of the Lease in connection with all
construction of the Tenant Improvements under this Tenant Work Letter.

4.2 Construction of Tenant Improvements by Tenant’s Agents.

4.2.1 Construction Contract; Cost Budget. Tenant shall engage the Contractor
under a commercially reasonable and customary construction contract, reasonably
approved by Landlord (collectively, the “Contract”). Prior to the commencement
of the

 

EXHIBIT B

-5-



--------------------------------------------------------------------------------

construction of the Tenant Improvements, and after Tenant has accepted all bids
for the Tenant Improvements, Tenant shall provide Landlord with a detailed
breakdown, by trade, of the final costs to be incurred or which have been
incurred, as set forth more particularly in Sections 2.2.1.1 through 2.2.1.10,
above, in connection with the design and construction of the Tenant Improvements
to be performed by or at the direction of Tenant or the Contractor, which costs
form a basis for the estimated total costs of the work of the Tenant Improvement
project (the “Final Budget”). Prior to the commencement of construction of the
Tenant Improvements, Tenant shall supply Landlord with cash in an amount (the
“Over-Allowance Amount”) equal to the difference between the amount of the Final
Costs and the amount of the Tenant Improvement Allowance (less any portion
thereof already disbursed by Landlord, or in the process of being disbursed by
Landlord, on or before the commencement of construction of the Tenant
Improvements). The Over-Allowance Amount shall be disbursed by Landlord prior to
the disbursement of any of the then remaining portion of the Tenant Improvement
Allowance, and such disbursement shall be pursuant to the same procedure as the
Tenant Improvement Allowance. In the event that, after the Final Costs have been
delivered by Tenant to Landlord, the costs relating to the design and
construction of the Tenant Improvements shall change, Tenant shall make payments
for such additional costs out of its own funds, but Tenant shall continue to
provide Landlord with the documents described in Sections 2.2.2.1 (i), (ii),
(iii) and (iv) of this Tenant Work Letter, above, for Landlord’s approval, prior
to Tenant paying such costs. All Tenant Improvements paid for by the
Over-Allowance Amount shall be deemed Landlord’s property under the terms of the
Lease.

4.2.2 Tenant’s Agents.

4.2.2.1 Compliance with Drawings and Schedule. Tenant’s and Tenant’s Agent’s
construction of the Tenant Improvements shall comply with the following: (i) the
Tenant Improvements shall be constructed in strict accordance with the Approved
Working Drawings; and (ii) Tenant’s Agents shall submit schedules of all work
relating to the Tenant’s Improvements to Contractor and Contractor shall, within
five (5) business days of receipt thereof, inform Tenant’s Agents of any changes
which are necessary thereto, and Tenant’s Agents shall adhere to such corrected
schedule.

4.2.2.2 Indemnity. Tenant’s indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment. Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Expansion Premises. The foregoing indemnity shall not apply to
claims caused by the gross negligence or willful misconduct of Landlord, its
member partners, shareholders, officers, directors, agents, employees, and/or
contractors.

4.2.2.2 Requirements of Tenant’s Agents. Each of Tenant’s Agents shall guarantee
to Tenant and for the benefit of Landlord that the portion of the Tenant
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of substantial completion of the work under the

 

EXHIBIT B

-6-



--------------------------------------------------------------------------------

Contract (“Substantial Completion”). Each of Tenant’s Agents shall be
responsible for the replacement or repair, without additional charge, of all
work done or furnished in accordance with its contract that shall become
defective within one (1) year after Substantial Completion. The correction of
such work shall include, without additional charge, all additional expenses and
damages incurred in connection with such removal or replacement of all or any
part of the Tenant Improvements, and/or the Building and/or common areas that
may be damaged or disturbed thereby. All such warranties or guarantees as to
materials or workmanship of or with respect to the Tenant Improvements shall be
contained in the Contract or subcontract and shall be written such that such
guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either. Tenant covenants to give to Landlord any assignment or other assurances
which may be necessary to effect such right of direct enforcement.

4.2.2.4 Insurance Requirements.

4.2.2.4.1 General Coverages. All of Tenant’s Agents shall carry the following
insurance provided by insurers with an A.M. Best rating of A- VIII or better:
(1) worker’s compensation insurance covering all of their respective employees
with a waiver of subrogation in favor of Landlord and Landlord’s Representative,
and (2) commercial general liability insurance, including contractual and
products/completed operations coverage with a limit not less than $1,000,000 per
occurrence/$2,000,000 aggregate Tenant shall require the Agents’ commercial
general liability insurance policies name Landlord and Landlord’s property
manager and Landlord’s Representative as additional insureds with respect to the
work being done under this agreement.

4.2.2.4.2 Special Coverages. While the total cost of the work to be done is
$100,000 or more, Tenant shall carry “Builder’s All Risk” insurance covering the
construction of the Tenant Improvements in an amount equal to the total of the
hard and soft costs of such work, and such other insurance as Landlord may
require, it being understood and agreed that the Tenant Improvements shall be
insured by Tenant pursuant to the Lease immediately upon completion thereof.

4.2.2.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor’s equipment is
moved onto the site. Should any policies expire during the time work is being
done under this agreement, a renewal certificate shall be delivered to Landlord
prior to the expiration date on such policy. All such policies of insurance must
contain a provision that the company writing said policy will endeavor to give
Landlord thirty (30) days prior written notice of any cancellation or lapse of
the effective date or any reduction in the amounts of such insurance. In the
event that the Tenant Improvements are damaged by any cause during the course of
the construction thereof, Tenant shall immediately repair the same at Tenant’s
sole cost and expense. Tenant’s Agents shall maintain all of the foregoing
insurance coverage in force until the Tenant Improvements are fully completed
and accepted by Landlord,. All policies carried under this Section 4.2.2.4,
except workers compensation, shall insure Landlord and Tenant, as their
interests may appear, as well as Contractor and Tenant’s Agents, and “Landlord’s
Representative”, as that term is defined below. All insurance maintained by
Tenant’s Agents

 

EXHIBIT B

-7-



--------------------------------------------------------------------------------

shall preclude subrogation claims by the insurer against anyone insured
thereunder. All such insurance required of Tenant and its Agents shall provide
that it is primary insurance as respects Landlord and Landlord’s Representative
and that any other insurance maintained by owner is excess and noncontributing
with the insurance required hereunder. The requirements for the foregoing
insurance shall not derogate from the provisions for indemnification of Landlord
by Tenant under Section 4.2.2.2 of this Tenant Work Letter. Following the
occurrence of an event of default, Landlord may, in its discretion, require
Tenant to obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of the Tenant Improvements and naming Landlord as a co-obligee.

4.2.2 Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) all state, federal, city or quasi-governmental
laws, codes, ordinances and regulations, as each may apply according to the
rulings of the controlling public official, agent or other person;
(ii) applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and
(iii) building material manufacturer’s specifications.

4.2.4 Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times until Substantial Completion and thereafter in
order to complete any punch-list items, provided however, that Landlord’s
failure to inspect the Tenant Improvements shall in no event constitute a waiver
of any of Landlord’s rights hereunder nor shall Landlord’s inspection of the
Tenant Improvements constitute Landlord’s approval of the same. Should Landlord
reasonably disapprove any portion of the Tenant Improvements, on the grounds
that the construction is defective or fails to comply with the Approved Working
Drawings, Landlord shall notify Tenant in writing of such disapproval and shall
specify the items disapproved. Any such defects or deviations shall be rectified
by Tenant at no expense to Landlord, provided however, that in the event
Landlord determines that a defect or deviation exists that might adversely
affect the mechanical, electrical, plumbing, heating, ventilating and air
conditioning or life-safety systems of the Building, the structure or exterior
appearance of the Building or any other tenant’s use of such other tenant’s
leased premises, Landlord may, take such action as Landlord reasonably deems
necessary, at Tenant’s expense and without incurring any liability on Landlord’s
part, to correct any such defect, deviation and/or matter, including, without
limitation, causing the cessation of performance of the construction of the
Tenant Improvements until such time as the defect, deviation and/or matter is
corrected to Landlord’s reasonable satisfaction.

4.2.5 Meetings. Commencing upon the execution of this First Amendment, Tenant
shall hold periodic meetings at a reasonable time, with the Architect and the
Contractor regarding the progress of the preparation of Construction Drawings
and the construction of the Tenant Improvements, and Landlord and/or its agents
shall receive prior notice of, and shall have the right to attend, all such
meetings, and, upon Landlord’s request, certain of Tenant’s Agents shall attend
such meetings. In addition, minutes shall be taken at all such meetings, a copy
of which minutes shall be promptly delivered to Landlord. One such meeting each
month shall include the review of Contractor’s current request for payment.

4.3 Notice of Completion; Copy of Record Set of Plans. Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a valid Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any

 

EXHIBIT B

-8-



--------------------------------------------------------------------------------

successor statute, and shall furnish a copy thereof to Landlord upon such
recordation. If Tenant fails to do so, Landlord may execute and file the same on
behalf of Tenant as Tenant’s agent for such purpose, at Tenant’s sole cost and
expense. At the conclusion of construction, (i) Tenant shall cause the Architect
and Contractor (x) to update the Approved Working Drawings as necessary to
reflect all changes made to the Approved Working Drawings during the course of
construction, (y) to certify to the best of their knowledge that the
“record-set” of as-built drawings are true and correct, which certification
shall survive the expiration or termination of the Lease, and (z) to deliver to
Landlord two (2) sets of copies of such record set of drawings (hard copy and
CAD files) within ninety (90) days following issuance of a certificate of
occupancy for the Expansion Premises, and (ii) Tenant shall deliver to Landlord
a copy of all warranties, guaranties, and operating manuals and information
relating to the improvements, equipment, and systems in the Expansion Premises.
Within fifteen (15) days after request by Tenant following the Substantial
Completion of the Tenant Improvements, Landlord will acknowledge its approval of
the Tenant Improvements (provided that such approval has been granted) by
placing its signature on a Contractor’s Certificate of Substantial Completion
fully executed by the Architect, Contractor and Tenant. Landlord’s approval
shall not create any contingent liabilities for Landlord with respect to any
latent quality, design, Code compliance or other like matters that may arise
subsequent to Landlord’s approval.

SECTION 5

MISCELLANEOUS

5.1 Tenant’s Representative. Tenant has designated Marc Belsky, Senior Vice
President and Chief Financial Officer, as its sole representatives with respect
to the matters set forth in this Tenant Work Letter, who shall each have full
authority and responsibility to act on behalf of the Tenant as required in this
Tenant Work Letter.

5.2 Landlord’s Representative. Landlord has designated Project Management
Advisors, Inc., as its sole representatives with respect to the matters set
forth in this Tenant Work Letter, who, until further notice to Tenant, shall
have full authority and responsibility to act on behalf of the Landlord as
required in this Tenant Work Letter.

5.3 Time is of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.

5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, if any default by Tenant
under the Lease or this Tenant Work Letter (including, without limitation, any
failure by Tenant to fund any portion of the Over-Allowance Amount) occurs at
any time on or before the substantial completion of the Tenant Improvements and
such default remains uncured ten (10) days following Landlord’s notice of such
default to Tenant in the case of monetary defaults or, such default remains
uncured thirty (30) days following Landlord’s notice of such default to Tenant
in the case of non-monetary defaults, then in addition to all other rights and
remedies granted to Landlord pursuant to the Lease, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord may, without any liability whatsoever, cause

 

EXHIBIT B

-9-



--------------------------------------------------------------------------------

the cessation of construction of the Tenant Improvements (in which case, Tenant
shall be responsible for any delay in the substantial completion of the Tenant
Improvements and any costs occasioned thereby).

 

EXHIBIT B

-10-